Citation Nr: 0216897	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant's deceased spouse does not currently have 
recognized military service with any branch of the United 
States Armed Forces.  The spouse died on in 1981.  

This appeal arises from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which determined that 
appellant did not have basic eligibility for VA benefits.  
The RO found that her deceased spouse did not have any 
recognized military service with any branch of the United 
States Armed Forces.  She appealed this decision.


FINDINGS OF FACT

The service department has informed VA that the appellant's 
deceased spouse had no service as a member of the 
Philippines Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.


CONCLUSION OF LAW

The appellant's deceased spouse did not have recognized 
active military service for purposes of eligibility for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 1991); 38 C.F.R. 
§§ 3.1, 3.8, 3.9, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized by 
the Board that the provisions of 38 U.S.C.A. § 5103A (duty 
to assist) did not become effective until the fall of 2000.  
A thorough review of the claims file reveals that the 
development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107 
(West 1991) and the new provisions of 38 U.S.C.A. § 5103A 
(West Supp. 2002).  The Board also finds that the recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require 
further development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

VA has complied with the notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters issued 
by the RO in October 2000 and January 2001, the appellant 
was informed of the actions she must take and the type of 
evidence required in order to establish her current claim, 
to include the verification of military service recognized 
by the United States Government through the U. S. Army 
Reserve Personnel Command (ARPERSCOM) and identification of 
any other names used by her spouse during the alleged 
service.  This letter also notified the appellant of the 
development that would be completed by VA in substantiating 
her claim, specifically the resubmission of pertinent 
information to ARPERSCOM for verification.  In the statement 
of the case (SOC) of March 2001 and the subsequent 
supplemental statement of the case (SSOC) of January 2002, 
VA specifically notified the appellant of the evidence that 
it had considered.  The SOC and SSOC also notified the 
appellant of the pertinent law and regulations and the RO's 
reasons and bases for denying her claim.  Thus, the 
requirements of 38 U.S.C.A. §§ 5103(a) and 5103A have been 
met.

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have been 
obtained.  As there is no confirmed military service, the 
existence of military service records has not been 
established.  As the issue is entitlement to eligibility for 
VA benefits, development of any medical evidence would not 
be appropriate.  Finally, the appellant was provided with 
the opportunity to request a hearing before VA on the VA 
Form 9 (Appeal to Board of Veterans' Appeals) received in 
April 2001, and she failed to request such a hearing.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Basic Eligibility

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 
11 Vet. App. 80, 82 (1998) [observing that if there is 
reason to believe that information provided to service 
department was erroneous (e.g., misspelled name), VA may be 
required to resubmit request for information to service 
department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's 
findings are binding and conclusive upon VA.  VA does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In March 1950, the appellant's spouse filed a claim for VA 
benefits and provided information on his alleged military 
service during World War II in the Philippine Islands.  The 
spouse's affidavit was submitted to the U. S. Army for 
verification and a response was received in July 1950.  The 
U. S. Army determined that the spouse had no recognized 
guerilla service and had not been a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  By letter of July 1950, the RO informed the 
spouse that he was not entitled to basic eligibility for VA 
benefits, as he had no recognized military service with the 
United States.

In October 2000, the appellant submitted a claim for 
entitlement to service connection for the cause of her 
spouse's death, alleging that he should be recognized as a 
veteran of United States military service.  A copy of the 
spouse's original affidavit from 1945 was submitted with the 
claim.  By letter of October 2000, the RO informed the 
appellant of the name and identification information the RO 
had used in 1950 in its attempt to verify military service.  
She was requested to submit any other information that might 
help identify her spouse, to include different spellings of 
his name that he might have used during World War II.  In 
December 2000, the appellant provided an alternative 
spelling for her spouse's last name and the full spelling of 
his middle name.  The ARPERSCOM responded in January 2002 
that the spouse's military service was not verified under 
this new information.

The appellant also submitted a letter dated in April 1961 
and addressed to her spouse from the Philippine National Red 
Cross.  This letter informed the spouse that under a 
provision of the Treaty of Peace with the government of 
Japan, he was found to be a "living prisoner-of-war, World 
War II."  The spouse was told he was eligible for a lump sum 
compensation/reparation under this treaty.

It has been contended by the appellant that based on her 
spouse's affidavit and the Red Cross letter of June 1961, he 
should be recognized as a veteran of U. S. military service 
in World War II and, thus, she should also be eligible for 
VA benefits.  In order to qualify for VA benefits, a 
claimant must demonstrate that he, she, or the party upon 
whose service the claimant predicates the claim had basic 
eligibility for the benefits claimed.

The United States Court of Appeals for Veterans Claims 
(Court) held in Duro, 2 Vet. App. at 532, that the service 
department's findings as to the service of an individual is 
binding on VA for the purposes of establishing service in 
the U.S. Armed Forces, Philippine Commonwealth Army, or 
Philippine guerrillas in the service of the U.S. Armed 
Forces.  The Court has held that a service department 
determination as to an individual's service shall be binding 
on VA, unless a reasonable basis exists for questioning it.  
See Manibog v. Brown, 8 Vet. App. 465, 468 (1996).

The appellant has not presented any certification from the 
service department that indicates that her spouse had 
recognized service.  The documents she has presented are 
from Philippine government or private sources and are not 
the required documentation of service.  Consideration has 
been given to the Court's holding in Sarmiento, 7 Vet. 
App. at 82, that the regulatory duty to seek evidentiary 
verification is mandatory and that there is no limit set on 
the number of times the Secretary shall request service 
department verification.  The RO requested verification on 
at least two occasions, most recently in January 2002.  The 
last request included alternative names of the appellant's 
spouse.

In Soria, 118 F.3d. at 748, the United States Court of 
Appeals for the Federal Circuit noted that where service 
department certification was required, VA has long treated 
the service department's decision on such matters as 
conclusive and binding on VA.  If the United States service 
department refuses to verify the claimed service of the 
appellant's spouse, the applicant's only recourse lies with 
the relevant service department, not VA.  38 C.F.R. §§ 3.9 
and 3.203.

Inasmuch as VA is bound to accept the findings of the 
service department in this regard, the Board finds that the 
appellant's deceased husband had no service in the Army of 
the United States or as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  See 38 C.F.R. § 
3.203; see also Duro, 2 Vet. App. at 532.  Thus, he is not 
considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Accordingly, the appellant's 
claim for entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

The claim of entitlement to basic eligibility for VA 
benefits is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

